     Case 2:20-cv-00719-WKW-CSC Document 14 Filed 11/04/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

NATHAN THIGPEN, #213453,                  )
                                          )
              Plaintiff,                  )
                                          )
                                          )
       v.                                 )     CASE NO. 2:20-CV-719-WKW
                                          )               [WO]
KAY IVEY, Governor of Alabama,            )
et al.,                                   )
                                          )
              Defendants.                 )

                                      ORDER

      Before the court is the Recommendation of the Magistrate Judge that the court

dismiss without prejudice Plaintiff’s complaint against Kay Ivey, Governor of

Alabama, and Steve Marshall, Attorney General of Alabama. (Doc. # 5.) Plaintiff

has filed objections. (Doc. # 8.) To begin, in his objections, Plaintiff concedes that

his complaint should be dismissed as to Defendant Marshall. (Doc. # 8, at 1.)

Moreover, based upon an independent and de novo review of those portions of the

Recommendation to which objection is made, 28 U.S.C. § 636(b), the court finds

that the Recommendation adequately addresses and properly rejects the

underpinnings of Plaintiff’s objections without need for further elaboration and that

the objections lack merit. Accordingly, it is ORDERED as follows:

      (1)    Plaintiff’s objections (Doc. # 8) are OVERRULED;
     Case 2:20-cv-00719-WKW-CSC Document 14 Filed 11/04/20 Page 2 of 2




      (2)   The Recommendation (Doc. # 5) is ADOPTED;

      (3)   Plaintiff’s complaint against Defendants Ivey and Marshall is

DISMISSED without prejudice prior to service of process under 28 U.S.C. §

1915(b)(1); and

      (4)   This action with respect to the remaining Defendants is referred back

to the Magistrate Judge for further proceedings.

      DONE this 4th day of November, 2020.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         2
